Citation Nr: 1455836	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  His case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.  

In March 2012, the Veteran presented sworn testimony during a video conference hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In May 2012 decision, the Board denied an evaluation in excess of 30 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a memorandum decision, vacating and remanding the denial to the Board.  The Board denied the claim again in February 2014.  The Veteran also appealed this denial to the Court.  In October 2014, the Court issued an order granting an October 2014 Joint Motion for Remand (JMR).  The appeal has been returned to the Board for action consistent with the October 2014 JMR and Court Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The October 2014 JMR directed the Board to more fully explain why less probative value was given to the Veteran's most recent VA examination (July 2011).  Although the JMR did not specifically call for a new VA examination, the Board notes that it has been over three years since the last VA examination.  Additionally, there is no other medical evidence, despite apparent ongoing VA treatment, since 2011.  As such, the Board finds it is appropriate to obtain updated VA treatment records and a new VA examination prior to the final adjudication of the increased rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  





The examiner should comment, if possible, on the Veteran's level of social and occupational impairment at the time of the July 2011 VA examination.  Specifically, the examiner should state whether the Veteran's symptoms at that time resulted in reduced reliability and productivity.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim of entitlement to an increased rating for PTSD should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

